DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3 and 6-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites that the bushing “has second length”. First, this limitation should read --has a second length--, but it is indefinite because a first length has not been defined in this claim, or in claim 1, the claim from which claim 3 depends. Therefore, claim 3 is indefinite.
Claim 6 recites the limitation “the surface with reduced friction coefficient” in lines 1-2. There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation “the stator stack” in lines 1-2. There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation “the wires and pins” in line 3. There is insufficient antecedent basis for this limitation in the claim.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Werson 8,353,687.
Werson discloses, regarding claim 1, a water pump 1 with an impeller 5 driven by an electrical machine 56 comprising a housing cap 2 and a volute with an inlet 6 and an outlet 7 (clearly shown in Figs. 2, 4, and 6) and a boot 14/24 hosting a stator 15/16 and a rotor (combination of elements 5, 33, 34, and 36) of the electrical machine 56, wherein the rotor (5, 33, 34, 36) is mounted on a fixed shaft 3 in the water pump 1 having a bushing 12 rotatable mounted on the shaft 3; Re claim 2, wherein the bushing 12 has first length covering the shaft 3 in the area of the rotor (substantially broad; clearly shown in Fig. 7); Re claim 3, wherein the bushing 12 has second length covering the shaft 3 extending into the impeller 5 (substantially broad; clearly shown in Fig. 7).


Claims 1-8 are rejected, as best as can be understood, under 35 U.S.C. 102(a)(1) as being anticipated by Matsunaga 8,753,068.
Matsunaga discloses, regarding claim 1, a water pump 110 with an impeller 25 driven by an electrical machine comprising a housing cap 24 and a volute with an inlet 22 and an outlet 23 and a boot 15/16 hosting a stator 17 and a rotor 21 of the electrical machine, wherein the rotor 21 is mounted on a fixed shaft 27 in the water pump 110 having a bushing 18-1 rotatable mounted on the shaft 27; Re claim 2, wherein the bushing 18-1 has first length covering the shaft 27 in the area of the rotor (substantially broad; clearly shown in Fig. 2); Re claim 3, wherein the bushing 18-1 has second length covering the shaft 27 extending into the impeller 25 (substantially broad; clearly shown in Fig. 2); Re claim 4, wherein the bushing 18-1 is machined or sintered or molded by polymer material or produced with carbon material (see col. 7, lines 15-18); Re claim 5, wherein the bushing 18-1 and/or the shaft 27 have a surface with reduced friction coefficient (see col. 7, lines 7-18); Re claim 6, wherein the surface with reduced friction coefficient is a coating or a function of bushing material (see col. 7, lines 7-18); Re claim 7, wherein the stator stack 10 is overmolded with a first plastic material 15 (see col. 7, lines 1-6) and at least the stator stack 10, the wires 11 and pins are overmolded with a second plastic material to form a cylindrical ring boot 15/16 (see col. 4, lines 23-26); Re claim 8, wherein an electronic board 13 is over molded together with the stator 17 (clearly shown in Fig. 2).



Conclusion
The prior art made of record in the attached form 892 and not relied upon is considered pertinent to applicant's disclosure. The Ihle, Sakai, Mizuno, and Fukamachi reference all disclose impeller pumps with fixed shafts and various bushings; they were simply not needed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter J Bertheaud whose telephone number is (571)272-3476. The examiner can normally be reached 9am - 5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 5712727118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




PJB
/PETER J BERTHEAUD/Primary Examiner, Art Unit 3746